DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
Applicant argues that claims 65 and 83 are not identical, specifically arguing that claim 65 specifies that “the first and second emission wavelengths are in different waveband regions” (emphasis added) while in claim 83 “the first and second emission wavelengths are in an overlapping waveband region” (emphasis added). However, upon reviewing claim 65, the language cited by applicant in the argument cannot be found. Instead, claim 65 recites “the first and second excitation wavelength are in overlapping waveband regions” (emphasis added), which is exactly the same language as found in claim 83. Therefore, claims 65 and 83 are identical in language and scope. If claim 65 were to be amended to read as specified by applicant in the arguments, the claims would properly differentiate from one another (and claim 65 would provide better antecedent support for the language of dependent claim 67 as well).
The amendments to the specification and to the claims resolve the other issues raised in the previous Office Action.
Double Patenting
Claim 83 is objected to under 37 C.F.R. § 1.75 as being a substantial duplicate of claim 65. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See M.P.E.P. § 608.01(m).
As noted above, while applicant argues that claims 65 and 83 are different, the different language identified by applicant is not actually found in claim 65. Instead, claims 65 and 83 are word-for-word identical and are therefore directed to identical subject matter.
Allowable Subject Matter
Claims 65-75, 77-82, and 84-86 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
16 March 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665